Citation Nr: 0417646	
Decision Date: 07/01/04    Archive Date: 07/14/04

DOCKET NO.  00-10 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a low back disorder, to 
include whether new and material evidence has been submitted 
to reopen a previously denied claim therefor.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel

INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in December 
1999 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Reno, Nevada, denying the veteran's claim of 
entitlement to service connection for a low back disorder.  

Pursuant to his requests, the veteran was afforded a hearing 
before the RO in May 2000 and a hearing before the Board, 
sitting at the RO, in July 2003.  Following the Board's 
hearing, additional evidence was received into the record, 
with a waiver of initial consideration by the RO.  

This appeal is being REMANDED, in part, to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  
Consistent with the instructions below, VA will notify you of 
the further action required on your part.


FINDINGS OF FACT

1.  Service connection for residuals of a low back injury was 
denied in a March 1975 rating decision; following notice to 
the veteran of the action taken, an appeal was not timely 
initiated.  

2.  The evidence added to the record since the March 1975 
denial bears significantly and substantially upon the 
question at hand, it is not duplicative or cumulative of 
prior evidence, and by itself or in combination with the 
other evidence previously of record it is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.



CONCLUSIONS OF LAW

1.  The RO's March 1975 decision, denying entitlement to 
service connection for residuals of a low back injury, is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 
(2003).

2.  New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a low back 
disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, it is noted that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000), became law in November 2000.  To implement the 
provisions of the VCAA, VA promulgated regulations now 
codified, in pertinent part, at 38 C.F.R. §§ 3.102, 3.159, 
3.326(a) (2003).  Such have been the subject of various 
holdings of Federal courts.  However, as the disposition 
herein reached is favorable to the veteran to the extent 
indicated, the need to discuss the VA's efforts to comply 
with the VCAA and its implementing regulations is obviated.  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.  

In this instance, the veteran alleges that he has presented 
lay and medical evidence that is both new and material, such 
as to warrant a reopening of his claim of entitlement to 
service connection for a low back disorder.  He does not 
dispute the finality of the RO's rating decision of March 
1975, wherein his original claim for service connection for 
residuals of a low back injury was denied.  

The March 1975 denial was based on evidence then on file 
which showed only that the veteran had a congenital low back 
defect, diagnosed as spina bifida of the first sacral 
segment.  The RO specifically held that at that time there 
had been no permanent aggravation of any congenital back 
anomaly by way of an in-service injury.  It was further 
determined by the RO that residuals of a low back sprain were 
not found on the last examination.  

Notice of the March 1975 denial was provided to the veteran 
later in the same month.  A notice of disagreement was not 
received by the RO within the one-year period that followed 
the issuance of such notice.  As such, the March 1975 action 
was rendered final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

Given the finality of the March 1975 action, the question now 
is whether new and material evidence has been presented to 
reopen the claim.  New and material evidence means evidence 
not previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to decide fairly the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  This definition was recently 
modified, but the modification is applicable only to claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45620 
(2001).  Notice is taken that the current appeal stems from 
the veteran's filing of a claim to reopen in February 1999, 
and, as such, the changes effectuated in August 2001 to 
38 C.F.R. § 3.156 are not for application in this matter.  

On file at the time of entry of the March 1975 decision were 
primarily, as pertinent to this matter, the veteran's service 
medical records and a report of private emergency room care 
in July 1974 for treatment of back strain.  Service medical 
records showed that, in May 1968, the veteran was seen in the 
dispensary for continuing complaints of back pain, following 
a fall from a rope ladder.  Further treatment was received in 
May 1969 for muscle spasm of the low back.  X-rays in May 
1969 identified spina bifida of the first sacral segment, an 
ununited appearance of the left transverse process of L-1, 
and findings suggestive of a sclerotic island at the left 
ilial wing adjacent to the sacroiliac joint.  Further 
treatment was received during the period from September to 
November 1969.  Progress notes from October 1969 were notable 
for a clinical of an impression of chronic, mild lumbosacral 
sprain, following a thirty foot fall during basic training.  
The veteran was placed on a temporary profile in October 
1969.

Received by VA, following entry of the March 1975 denial, 
were multiple items of evidence, only a portion of which are 
addressed for purposes of determining whether the claim 
should be reopened.  Those items consist of reports of 
treatment compiled during post service years by VA and non-VA 
medical professionals, reflecting diagnostic impressions of 
degenerative disc and joint disease, low back syndrome, 
lumbalgia, and lumbosacral sprain or strain, among others.  
In addition, a July 2003 statement from an attending 
chiropractor, indicates that the veteran had been seen for 
treatment of various episodes of back pain or disability from 
1979.  The chiropractor further opined that such episodes may 
be repetitions of the initiating in-service event consisting 
of a fall and resulting back injury.  Finally, it is notable 
that spina bifida was not found on VA X-ray study in July 
1999.

Given the basis of the March 1975 denial, the Board finds 
that the evidence subsequently received, the credibility of 
which must be presumed for the limited purpose of this 
inquiry, Justus v. Principi, 3 Vet. App. 510 (1992), denotes 
that the veteran suffers from various acquired low back 
disorders which may be related to an in-service back injury.  
That evidence bears significantly and substantially upon the 
question at hand, it is not duplicative or cumulative of 
prior evidence, and by itself or in combination with the 
other evidence previously of record it is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  As such evidence is new and material, the claim 
is reopened.  Further consideration of the merits of the 
reopened claim is deferred, pending receipt of clarifying 
medical data as requested in the Remand portion of this 
document.


ORDER

New and material evidence has been presented to reopen a 
claim of entitlement to service connection for a low back 
disorder.  

REMAND

Based on the Board's decision to reopen the claim of 
entitlement to service connection for a low back disorder, 
further development, as set forth below, is necessary prior 
to the further consideration of the claim on the merits of 
the cited claim.  Among the needed actions are the conduct of 
a VA medical examination and obtaining a medical opinion as 
to the relationship, if any, between any current low back 
disorder and the appellant's period of service.  

Accordingly, the matter in question is REMANDED to the RO for 
the following:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002); 38 
C.F.R. § 3.159 (2003), the RO must notify 
the veteran what information and evidence 
are still needed to substantiate his 
reopened claim of entitlement to service 
connection for a low back disorder.  The 
veteran must be notified what portion of 
that evidence VA will secure, and what 
portion he himself must submit.  The RO 
should advise the veteran to submit all 
pertinent evidence not already on file 
that is held in his possession.  If 
requested, VA will assist him in 
obtaining updated records of treatment 
from private medical professionals, or 
other evidence, if he provides sufficient 
identifying information and written 
authorization.  Finally, the RO must 
address whether the veteran has been 
prejudiced by VA's issuance of this 
notice outside the chronological sequence 
set forth in the above-cited statutes and 
regulation.

2.  The RO should contact the veteran and 
request that he provide a list of the 
names and addresses of those medical 
professionals or institutions from whom 
or where he has been examined or treated 
for his claimed low back disorder since 
April 1970.  Notice is taken that the 
record refers to prior treatment received 
from Doctors Dale, Robinson, Davison, 
Porter, Rutherford, Casey, at St. Mary's 
Hospital, and at the Washoe Medical 
Center in Reno, Nevada.  The approximate 
dates of any such evaluation or treatment 
should also be provided, to the extent 
possible.  

Upon receipt of the foregoing 
information, and after obtaining any 
needed authorization, the RO should 
obtain copies of pertinent evaluation and 
treatment records not already on file 
which were compiled by VA and non-VA 
medical professionals or institutions 
referenced in connection with the 
aforementioned request.  All such records 
obtained must be added to the claims 
folder.

Efforts to obtain any records held by a 
Federal agency must continue until such 
time as the records are secured or until 
the RO concludes that such records do not 
exist or that further attempts to obtain 
same would be futile.  Notice to the 
veteran of any inability to secure 
records must be provided and he must be 
afforded an opportunity to respond.  

3.  Thereafter, the veteran should be 
afforded a VA spine examination for the 
purpose of clarifying the nature and 
etiology of any existing low back 
disorder.  The claims folder in its 
entirety must be made available to the 
examiner for review.  The examination is 
to include a detailed review of the 
veteran's history and current complaints, 
as well as a comprehensive clinical 
evaluation and all diagnostic testing 
necessary to determine the full extent of 
all disability present.  All applicable 
diagnoses must be fully set forth.  

A professional opinion, with full 
supporting rationale, must be provided by 
the examiner as to these questions:  

(a)  Does the veteran currently 
suffer from a low back 
disorder?  If so, describe the 
clinical diagnosis, as well as 
whether the disorder is an 
acquired disorder--as opposed 
to a congenital or 
developmental anomaly--and its 
probable date of onset?  

(b)  Is it at least as likely 
as not that an acquired lumbar 
disorder had its onset during 
the veteran's active duty 
service or is otherwise the 
result of an in-service event, 
such as the fall from a rope 
ladder in May 1968?  

(c)  Is it at least as likely 
as not that lumbar arthritis 
was manifest during the one-
year period immediately 
following the veteran's April 
1970 discharge from service?  
If so, how and to what degree?

(d)  Is it at least as likely 
as not that any congenital or 
developmental defect of the low 
back underwent an increase in 
severity in service, such as to 
constitute an aggravation of 
such defect?

Use by the examiner of the "at 
least as likely as not" 
language in responding to the 
foregoing is required.  

4.  Following the completion of the 
foregoing actions, the RO should review 
the examination report.  If the report is 
not in complete compliance with the 
instructions provided above, appropriate 
action should be taken to return the 
report for any necessary action.  

5.  Lastly, the RO should readjudicate 
the veteran's reopened claim for service 
connection for a low back disorder, on 
the basis of all the evidence on file and 
all governing legal authority, including 
the VCAA.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative must be provided with 
a supplemental statement of the case, 
which must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue herein on appeal.  
An appropriate period of time should then 
be allowed for a response, before the 
record is returned to the Board for 
further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this remand is to obtain additional development.  
No inference should be drawn regarding the final disposition 
of the claim in question as a result of this action.  

	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' 
Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



